. de … ac
1|5

m °` 9 196 STATEMENT 0F THE cASE
"fe)A ei771
S.W.2d 239, 240j41 (Tex. App.-SanAntonio 1989).

The victim clearly does not have the slightest idea what a good
or bad touch is, or the meaning of inappropriate touching actually
is. She thoughtthat a mere pat on the back was rape, Vol;3,pg.45,at
15, and then alleged that Appellant held her is all,Vol.3pg.41, at
16-20;

The prosecutor clearly changed the whole story of events, as
alleged by the victim, by leading the victim, suggesting her theory
of what took place instead of letting the child explain in detail
what she thought was inappropriate. What was initially a friendly
pat, stated_by the victim, became a rub, then a cupping, then a pull-

ingion top by the Appellant, all of which was suggested by the prose-

11

 

cution. The prosecutor took the child of 11 years old and ledF her

all the way through the childs testimony, clearly helping show cause
for conviction, when in fact there was no cause to support the child's
allegations alone.

The victim, who was 9 years old at the time, thought she had
every reason to fabricate a story against Appellant, and this is`
supported by the record. She claims she does not like the Appellant
Vol.3; pg.23, at 4-5. She claims that she is uncomfortable with Appe-
llant because he is disrespectful to her Grandy (grandmother), and
is rude, Vol;3, pg.23, at 9-11.

Claimed Appellant never showed her a lot of attention, Vol.3,
pg.23, at 12-14.

When asked did appellant ever kiss her, victim responded "He
probably kissed me on the forehead a long time agov. Vol.3, pg.23,
atlB?Zl. A friendly kiss on the forehead by Appellant, who is‘a rel-
ative, does not show cause to support sexual misconduct.

After all the testimony, that was actually created by the pros-
ecutor, claiming that Appellant picked her up, hugged her, and held
her(inappropriatly), the victim claims that Appellant never did any

of these things, by answering "huh-uh", NO!, Vol.3, pg.24, at 1-5.
The victim testified that Appellant would give her a ride on

a Hoveround, trying to run over a chicken; playing with her as a'

child, Vol.3, pg.24, at 8-11, and said he never tried to touch her

while riding the hoveround, Vol.3, pg.24, at 14-15. ( A hoveround is

a electric wheel chair, and the only place to sit is in the middle

5 up fronty'and does not consis:t of attempted inappropiate sexual

misconduct), The child was 9 years old at the time and it was merely

an innocent ride given by an uncle to his niece.

12

 

On cross examination of the victim, she testifies that no longer
than a month had passed before she told her father about the alleged
incident.

At the punishment phase of Appellant, before sentencing him to
7 years in prison, the Judge said "While the offense itself is not
the worst indecency¢with-a-child case this Court has ever heard",
Vol.3, 5, pg.12, at 5-6. The reason the Trial Judge said this is
because it never happened. The State failed to give proper notice as
alleged in the indictment, clearly prejudicing Appellant's defense,

and did not meet its burden of proof, under sec.21.11., of the Texas

Penal code. The whole trial proceeding was a miscarriage-of-justice.
The victim gave ambiguous and arbitrary-testimony, claiming one
thing happened,then denying the same allegation in another part ofv
her testimony. n
The State must meet its burden of proof under the Texas Penal
Code, sect 201., See: Johnson v State, 673 S.W. 2d 190,194(Tex.Crim;
App. 1984)"[l]tiis incumbent on the State to prove every element of

the offense beyond a reasonable doubt" See also: Peddicord V. State

, 942 S.W.Zd 100,103 (Tex. App.-Amarillo 1997).

What the State prosecutor has done was take a 11 year old child's
testimony, who does not actually know right from wrong, twist the
facts from actual events, that are respectful and innocent, and
created false assertions of fact, only to secure a wrongful convition.
The truth is in the transcript. Appellant never inappropriatly touched
the victim, other than what is expected out of any other adult. Thé
State failed in its totality to meet its burden of proof, because
there is no proof there, nothing!'

For these reasons Appellant ask this Cout to reverse his convi-

Cthn) add order an acquittal, exonorating him.

13

 

CERTlFlCATE OF COMPLIANCE AND DELlVERY

This is to certify that this document, is filed in accordance
to Rule 9.5. (e), of the Texas Rules of Appellate Procedures, by
placing the same in_the United States Mail, postage prepaid,addressed
to the Sixth Court of Appeals, Bi-State Building, 100 N. State Line
Avenue, Ste.20, Texarkana, Texas 75501 and to the District Clerk
of Gregg County, 101 E. Methvin Street, Longview, Texas 75601, service

accomplished on the 11th day of November, 2015.

 
   

Bobby Eugene Clark, Jr.
Appellant

15

 

PRAYER

WHEREFORE, PREMISES CONSlDERED, Appellant prays that this
Honorable Court appoint him counsel, and set for submission a
date for oral argument. lf the Court is to submit the case without
an oral argument, that it find that Appellant's rights under the
Texas and United States Constitutions were violated, as well as
Texas statutory_laws, and that it should reverse Appellant's con-
viction, and Order acquittal, or in the alternative reverse and
remand for a new trial, thus giving Appellant a fair opportunity
to proper notice ( the dates ) so that he can prepare his defense,

or any other relief the Court deem necessary and proper.

ectf lly Subm' fed

YS;P
,/

Bobby Eugene Cla

     
    

14